DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on March 9, 2021 is acknowledged.
Claims 1 – 17 pending
Claims 4 – 9 withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 08/21/2019. An initialed copy is attached to this Office Action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 2007/0058947).
Regarding claim 1, Yoshida discloses an imaging apparatus comprising: (a) an image sensor (CCD) including, a plurality of light receiving units disposed in rows and columns (¶44); an A/D conversion unit (7) that A/D converts outputs of the plurality of light receiving units (¶46: preprocessing circuit 7 further causes an AGC (automatic gain control) circuit to correct the levels of the color signals using the gains designated by the CPU 5, and coverts the corrected signals from analog to digital format before outputting the converted signals); a compression unit (19) that outputs compressed image data by compressing outputs from the A/D conversion unit by a unit of a predetermined pixel block, which is a part of the plurality of light receiving units (¶51,53,63: picture data retrieved from the memory 21 is compressed by the compressing expanding circuit 19); 5) having a processor that executes instructions stored in a memory or having circuitry, the controller being configured to function as: first data processing unit (16) in which a frame of compressed image data output from the compression unit of the image sensor undergoes thinning processing by the unit of the predetermined pixel-block (¶63: compressed data is  reduced in resolution by the resolution conversion circuit 16 to generate thumbnail image data); a first data decompression unit (19) that decompresses outputs of the first data processing unit (¶69: When the user gives an instruction to view index pictures in menu form, the CPU 5 causes the picture data representative of thumbnail images to be loaded successively into the random access memory 30 through the interface 24, 28 or 29. The loaded picture data is transferred to the digital signal processor 8 so as to be expanded successively by the compressing expanding circuit 19); and a first image processing unit which carries out a predetermined processing on outputs of the first data decompression unit (¶56,69: the thumbnail images are corrected by the resolution conversion circuit 16 to a resolution fit for a successive menu-form display on the LCD 18).

Regarding claim 2, Yoshida discloses all of the aforementioned limitations of claim 1. Yoshida also teaches wherein the unit of the predetermined pixel block unit includes plurality of the light receiving units arranged in a row direction (¶49,53,54: resolution conversion circuit 16 under control of the CPU 10 reduces the horizontal-direction resolution in the picture data obtained from the YUV conversion circuit 15).

 the thumbnail images are corrected by the resolution conversion circuit 16 to a resolution fit for a successive menu-form display on the LCD 18).

Regarding claim 10, Yoshida discloses all of the aforementioned limitations of claim 1. Yoshida also teaches further comprising a data storage unit (21) for temporarily storing the compressed data output from the image sensor (¶63: place the processed picture data with the user-predetermined resolution into the memory 21 for temporary storage).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Takeda (US 2018/0109802).
Regarding claim 11, Yoshida discloses all of the aforementioned limitations of claim 1. Yoshida fails to explicitly disclose wherein the compression unit irreversibly 
	In the same field of endeavor, Takeda teaches using a DPCM calculation unit 301 is configured to include a delay circuit and a subtracter for one pixel. Upon receiving the local decoded image output from the loop filter 211 of the first image coding unit 101, the DPCM calculation unit 301 calculates, for each pixel, the difference value between adjacent pixels using, as predicted values, the pixel values of adjacent pixel data, and outputs the calculated value to the variable-length coding unit 302 of the succeeding stage. The variable-length coding unit 302 performs coding by a predetermined variable-length coding method for the difference value between the adjacent pixels acquired from the DPCM calculation unit 301, and stores the coded data in the frame memory 103 in a unit of a predetermined number of pixels (¶38). In light of the teaching of Takeda, it would have been obvious to one of ordinary skill in the art to use Takeda’s configuration in Yoshida system because an artisan of ordinarily skill would recognize that this would result in decreased bandwidth requirements and reduction of required bits.


Regarding claim 12, Yoshida discloses all of the aforementioned limitations of claim 1. Yoshida fails to explicitly disclose wherein the compression unit includes a DPCM processing unit that carries out DPCM processing on outputs from the A/D conversion unit.


Regarding claim 13, Yoshida in view of Takeda discloses all of the aforementioned limitations of claim 12. Takeda also teaches wherein the compression unit includes a coding unit for coding outputs of the DPCM processing unit (¶38: DPCM calculation unit 301 calculates, for each pixel, the difference value between adjacent pixels using, as predicted values, the pixel values of adjacent pixel data, and outputs the calculated value to the variable-length coding unit 302 of the succeeding stage. The variable-length coding unit 302 performs coding by a predetermined variable-length coding method for the difference value between the adjacent pixels acquired from the DPCM calculation unit 30).

Regarding claim 14, Yoshida in view of Takeda discloses all of the aforementioned limitations of claim 13. Takeda also teaches wherein the compression unit includes a compression ratio adjusting unit for adjusting a compression ratio of data output from the coding unit (fig. 5; ¶24, 56: the compression ratio acquisition unit 105 calculates a compression ratio for each frame).

Regarding claim 15, Yoshida in view of Takeda discloses all of the aforementioned limitations of claim 14. Takeda also teaches wherein the compression ratio adjusting unit adjusts the compression ratio so that the compression ratio becomes within a predetermined range (fig. 5; ¶24; 56-58: Based on data sizes before and after compression when the second image coding unit 102 performs lossless compression of the reference image, as described above, the compression ratio acquisition unit 105 calculates a compression ratio for each frame).

Regarding claim 16, Yoshida in view of Takeda discloses all of the aforementioned limitations of claim 13. Takeda also teaches wherein the coding unit includes a Golomb coding unit (¶38: ariable-length coding method includes Huffman coding, Golomb coding).

	Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Examiner’s Official Notice (MPEP § 2144.03).
Regarding claim 17, Yoshida discloses all of the aforementioned limitations of claim 1. Yoshida fails to explicitly disclose wherein the image senor includes a plurality of substrates that forms a multilayered structure, wherein the light receiving unit and the compression unit are respectively arranged in different substrates. However, the Examiner respectfully takes Official Notice that both the concepts and advantages of stacked chip arrangement for image sensors with processor and pixel array on different chips are well known and expected in the art. Thus, before the effective filing date, the Examiner respectfully submits it would have been obvious to one with ordinary skill in the art to have included the teachings of a stacked chip arrangement with processor and array on different chips into the disclosure of Yoshida to arrive at Applicant's claimed invention for the purposes of increased image quality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698